              Case 2:18-cr-00422-SPL Document 453 Filed 02/06/19 Page 1 of 5




 1
     Paul J. Cambria, Jr. (NY 15873, admitted pro hac vice)
 2   LIPSITZ GREEN SCIME CAMBRIA LLP
     42 Delaware Avenue, Suite 120
 3   Buffalo, New York 14202
 4   Telephone: (716) 849-1333
     Facsimile: (716) 855-1580
 5   pcambria@lglaw.com
 6
     Erin E. McCampbell (NY 4480166, admitted pro hac vice)
 7   LIPSITZ GREEN SCIME CAMBRIA LLP
     42 Delaware Avenue, Suite 120
 8   Buffalo, New York 14202
 9   Telephone: (716) 849-1333
     Facsimile: (716) 855-1580
10   emccampbell@lglaw.com
11
     Attorneys for Defendant Michael Lacey
12
                              IN THE UNITED STATES DISTRICT COURT
13                                FOR THE DISTRICT OF ARIZONA
14
     United States of America,                         NO. CR-18-00422-PHX-SPL (BSB)
15

16                        Plaintiff,                   DEFENDANTS’ JOINT
     vs.                                               MOTION FOR DESIGNATION OF 39
17                                                     DOCUMENTS SUBJECT TO THIS
     Michael Lacey, et al.,                            COURT’S DESTRUCTION ORDER TO BE
18
                                                       PRESERVED AS PART OF THE IN
19                     Defendants.                     CAMERA RECORD IN THIS
                                                       PROSECUTION
20

21

22
            Defendants, by and through their undersigned attorneys, hereby move for an order
23
     designating the 39 documents subject to destruction under this Court’s January 28, 2019 Sealed
24
     Order to be preserved as part of the in camera record in this prosecution. To the extent that those
25
     documents are no longer in the Court’s possession, Defendants respectfully request that this
26
     Court order the government to provide them to the Court under seal for the Court’s in camera
27

28
               Case 2:18-cr-00422-SPL Document 453 Filed 02/06/19 Page 2 of 5




 1   record in this case. The Court’s preservation of those 39 documents as part of the in the in
 2   camera record in this case will ensure that they are available as part of the record on appeal and
 3   for the parties in this case, to the extent that issues arise that require disclosure of them at a later
 4   date.
 5           It is expected that excludable delay under 18 U.S.C. § 3161(h)(1)(D) will occur as
 6   a result of this motion or an order based thereon.
 7                      MEMORANDUM OF POINTS AND AUTHORITIES
 8           On October 17, 2018, the government filed its Motion to Compel Destruction of
 9   Inadvertently Disclosed Documents pertaining to 39 documents that the government claimed
10   that it had inadvertently produced to Defendants on July 2, 2018. (Doc. 343 (filed under seal).)
11   In connection with its motion, the government submitted 22 of those documents to this Court
12   for in camera review. (See id. at 10 n.6.) Defendants vehemently opposed the motion on the
13   ground that the documents at issue contained exculpatory material under Brady and Giglio, that
14   the Defendants’ right to present a defense trumped the government’s work-product claim, that
15   the government waived its work-product claim, and that the government had failed to prove that
16   it did not waive any claimed privileges by disclosing the substance of the documents to third
17   parties. (Doc. 405 (filed under seal).)
18           On January 28, 2019, this Court issued an Order compelling Defendants to destroy 39
19   documents that the government claimed that it inadvertently produced to them. (Doc. 449-1
20   (filed under seal).)
21           Defendants are in the process of destroying the 39 documents. Nonetheless, Defendants
22   respectfully request that this Court issue an order preserving all 39 documents as part of the in
23   camera docket associated with this case. When a district court reviews documents that
24   purportedly contain Brady or Giglio material during the course of an in camera review, those
25   documents must be preserved for the appellate court to make a determination as to whether the
26   district court’s ruling was appropriate. Because documents submitted by the government for in
27   camera review are not in the possession of a defendant, the appellate court must have access to
28
              Case 2:18-cr-00422-SPL Document 453 Filed 02/06/19 Page 3 of 5




 1   the government’s in camera submissions in connection with its review of a district court’s ruling.
 2   See United States v. Strifler, 851 F.2d 1197, 1201-02 (9th Cir. 1988). The district court’s
 3   preservation of all in camera submissions preserves the record for the appellate court. In addition
 4   to preservation of the record, this Court should maintain a copy of the 39 documents to ensure
 5   that they are available, should their disclosure be ordered at a later time.
 6                                            CONCLUSION
 7          In light of the foregoing, Defendants respectfully request an order from this Court
 8   directing the government to submit a complete set of the 39 documents subject to destruction
 9   to be preserved by this Court as part of the record in this case.
10
            RESPECTFULLY SUBMITTED this 6th day of February, 2019,
11

12                                         /s/     Paul J. Cambria, Jr.
13                                                 LIPSITZ GREEN SCIME CAMBRIA LLP
                                                   Attorneys for Defendant Michael Lacey
14

15                                         /s/     Michael Piccarreta
                                                   PICCARRETA DAVIS KEENAN FIDEL PC
16
                                                   Attorneys for Defendant Andrew Padilla
17

18                                         /s/     Bruce Feder
                                                   FEDER LAW OFFICE, PA
19
                                                   Attorneys for Defendant Scott Spear
20
                                           /s/     Thomas Bienert, Jr.
21
                                                   BIENERT MILLER & KATZMAN, PLC
22                                                 Attorneys for Defendant James Larkin
23
                                           /s/     Gary Lincenberg
24
                                                   BIRD MARELLA BOXER WOLPERT NESSIM
25                                                 DROOKS LINCENBERG & RHOW PC
                                                   Attorneys for Defendant Jed Brunst
26

27

28
     Case 2:18-cr-00422-SPL Document 453 Filed 02/06/19 Page 4 of 5




 1
                           /s/   Stephen Weiss
 2                               KARP & WEISS, PC
 3                               Attorneys for Defendant Joye Vaught

 4

 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
              Case 2:18-cr-00422-SPL Document 453 Filed 02/06/19 Page 5 of 5




 1
     On February 6, 2019, a PDF version
 2   of this document was filed with
 3   Clerk of the Court using the CM/ECF
     System for filing and for Transmittal
 4
     Of a Notice of Electronic Filing to the
 5   Following CM/ECF registrants:
 6
     Kevin Rapp, kevin.rapp@usdoj.gov
 7   Reginald Jones, reginald.jones4@usdoj.gov
 8   Peter Kozinets, peter.kozinets@usdoj.gov
     John Kucera, john.kucera@usdoj.gov
 9
     Margaret Perlmeter, margaret.perlmeter@usdoj.gov
10   Patrick Reid, Patrick.Reid@usdoj.gov
     Andrew Stone, andrew.stone@usdoj.gov
11
     Amanda Wick, Amanda.Wick@usdoj.gov
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
